Exhibit 10.1 US SOLARTECH, INC. SECURITIES PURCHASE AGREEMENT THE SECURITIES OFFERED PURSUANT TO THIS PURCHASE AGREEMENT AND THE SECURITIES ISSUABLE UPON CONVERSION OR EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).ALL SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED TO ANY PERSON AT ANY TIME IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT COVERNG SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY’S MANAGER TO THE EFFECT THAT SUCH REGISTRATION IS NOT NECESSSARY. INVESTMENT IN THE COMPANY IS HIGHLY SPECULATIVE AND INVOLVES SUBSTANTIAL RISK, INCLUDING, BUT NOT LIMITED TO THE RISKS SET FORTH IN THE SECTION ENTITLED “RISK FACTORS” IN THE COMPANY’S AMENDED S-1 FILING, DATED NOVEMBER 12, 2009. THE AMENDED S-1 AND THE COMPANYS FORM 10Q FOR THE THIRD QUARTER ENDED SEPTEMBER 30, 2009, DATED DECEMBER 27, 2009, CONTAIN MATERIAL INFORMATION THAT YOU SHOULD CAREFULLY READ BEFORE INVESTING. This Securities Purchase Agreement (“Purchase Agreement”) is entered into as of April 15, 2010, by and between US SolarTech, Inc., a Delaware corporation with an executive office located at 199 Main Street Suite 706, White Plains, New York 10601 (the “Company”), and , dated with their primary residence at (“Purchaser”). As used herein, the Company and the Purchaser are individually and respectively referred to as a “Party” and collectively as the “Parties.” 1. Purchase The Purchaser offers and agrees to purchase, and the Company agrees to issue a (i) Series A Senior Convertible note, maturing on September 30, 2011, substantially in the form of Exhibit A in the principal amount set forth on the signature page hereto, and (ii) a warrant to purchase the number of shares of the Company’s common stock, par value $.0001 per share, set forth on the signature page hereto, substantially in the form of Exhibit B hereto (such note and warrant together being the “Securities”), in consideration of the Purchaser remitting the dollar amount designated as the investment amount on the signature page hereto (the “Investment Amount”) to the Company. 2. Payment Simultaneous with the execution of this Agreement, Purchaser shall be deemed to have transmitted in a wire transfer an amount equal to the Investment Amount in accordance with the wiring instructions set forth below. Bank:
